DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed September 4, 2009 fails to comply with 37 CFR 1.98(a)(3)(ii), which requires a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).  Although it has been placed in the application file, JP-2009-280500 has been lined through because the document is in a non-English language; the information referred to therein has not been fully considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hayan Yoo on Sept. 9, 2021.

In the Claims:
Claim 6. In line 1, “further” is added before “comprising”. 
Claim 15. In line 2, “C1-6” is replaced with “C1-6”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Novobrantseva et al. (US 2010/0285112; published: Nov. 11, 2010), teach a nucleic-based agent complexed with a lipid particle having a neutral lipid and a lipid capable of reducing particle aggregation ([0128]). Novobrantseva et al. teach an embodiment wherein the lipid particle consists essentially of (i) at least one lipid of the present invention; (ii) a neutral lipid such as DPPC (dipalmitoylphosphatidylcholine); (iii) sterol such as cholesterol; and (iv) PEG-lipid (e.g., PEG-DMG) ([0128]). However, Novobrantseva et al. do not teach wherein the PEG is linked to a bisphosphonate as required by the instant claims.
The prior art is free of any teaching or suggestion of a targeting microbubble comprising a compound of formula (I) or formula (II): 
    PNG
    media_image1.png
    407
    285
    media_image1.png
    Greyscale
, especially wherein PEG is connected to 
    PNG
    media_image2.png
    97
    120
    media_image2.png
    Greyscale
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617